                       UNITED STATES BANKRUPTCY COURT FOR THE
                              NORTHERN DISTRICT OF OHIO




IN RE:                                                   )   CASE NO. 19-51169

PARHAM, SHANNON JEAN                                     )   BANKRUPTCY JUDGE:
                                                             ALAN M. KOSCHIK
                        Debtor(s)                        )

                                                         )   CHAPTER 7

                                                         )




                                    REQUEST FOR NOTICE TO
                                      CREDITORS

TO THE CLERK, UNITED STATES BANKRUPTCY COURT:

        It appears to the Trustee that there will be assets for distribution in the above-captioned matter.

Please issue notice to creditors to file claims.



                                                   /s/ Harold A. Corzin
                                                   HAROLD A. CORZIN, TRUSTEE
                                                   304 N. Cleveland-Massillon Road
                                                   Akron, Ohio 44333
                                                   (330) 670-0770




19-51169-amk       Doc 18      FILED 10/09/19         ENTERED 10/09/19 11:29:14         Page 1 of 1
